Idaho Repos@ase 9:20-¢V001784BLC Document 9-5 Filed 12/29/20 Page 1 of 2

Nese History

Gem
2 Cases Found.

State of Idaho vs. Randall Leroy Menges
No hearings scheduled

Case: CR-1994-0000046 District Judge: Renae Hoff Amounteoa,4 gq
due: action
Vinlatio
Charges: iii Charge Citation Disposition
01/13/1994 [18-6605 Crime Against Nature Finding: Guilty
Arresting Officer: Chaney, Frank, Disposition
2000 date: 04/11/1994

Register
of
actions:

litte: /AvAA

Fines/fees: $274.50
Det Penitentiary: § years
Indet Penitentiary: 10 years

01/13/1994 118-6605 Crime Against Nature Finding: Dismissed By
Arresting Officer: Chaney, Frank, Prosecutor
2000 Disposition

date: 04/11/1994
Fines/fees: $0.00

01/13/1994 [18-6605 Crime Against Nature Finding: Dismissed By
Arresting Officer: Chaney, Frank, Prosecutor
2000 Disposition

date: 04/11/1994
Fines/fees: $0.00

Date

01/13/1994 New Case Filed

01/13/1994 Warrant Issued - Arrest

01/21/1994 Warrant Returned

01/21/1994 Constitutional Rights Warning

01/21/1994 Arraignment / First Appearance

01/21/1994 Order Appointing Public Defender

01/21/1994 Hearing Scheduled - Preliminary (01/26/1994) Gordon W. Petrie
01/26/1994 Hearing Vacated - Preliminary

01/26/1994 Preliminary Hearing Waived (bound Over)

01/26/1994 Transfer In (from Idaho Court Or County)

01/26/1994 Hearing Scheduled - Felony (02/14/1994) Sergio A. Gutierrez
01/26/1994 Order Releasing From Jail/fixing Terms

02/01/1994 Of Filing Information

02/01/1994 Information

02/07/1994 Response To Request For Discovery

02/07/1994 Request For Discovery/demand Alibi Defense

02/14/1994 Arraignment / First Appearance - Felony

02/14/1994 Hearing Scheduled - Infamous Crime (04/11/1994) Sergio A. Gutierrez
02/14/1994 Arraignment / First Appearance - Infamous Crime

02/14/1994 Guilty Plea Or Admission Of Guilt

04/05/1994 Hearing Scheduled - Infamous Crime (04/11/1994) Sergio A. Gutierrez
04/11/1994 Hearing Held - Infamous Crime

04/11/1994 Execution Of Judgment Suspended (120 Days)

09/16/1994 Hearing Scheduled - Rider Review (09/26/1994) Sergio A. Gutierrez
09/26/1994 Disposition With Hearing - Rider Review

tAnairte uciranncitamrloacalictary AndenaDiostailsac Preah am ali N A Geraint:

Page | of 2

Closed pending clerk

AITIINAITA
Idaho Reposigeays §455 EVGA 7E45LC Document 9-5 Filed 12/29/20 Page 2 of 2 Page 2 of?

09/26/1994 Sentenced Modified

09/26/1994 Probation Revoked/original Sentence Imposed

09/26/1994 Sentenced To Incarceratian

11/03/1994 Appealed To The Supreme Court

11/22/1994 Hearing Scheduled - Rule 35 (11/28/1994) Sergio A. Gutierrez
11/28/1994 Case Taken Under Advisement - Rule 35

06/05/1995 Judgment

06/05/1995 Case Status Closed But Pending

06/05/1995 Probation Ordered

06/05/1995 Disposition Without Trial Or Hearing

08/07/1995 Reopen (case Previously Closed)

08/07/1995 Report Of Probation Violation

08/09/1995 Warrant Issued - Arrest

08/09/1995 Warrant Returned

08/11/1995 Hearing Scheduled - Prob Violation (08/15/1995) Sergio A. Gutierrez
08/15/1995 Hearing Held - Prob Violation

08/15/1995 Hearing Scheduled - Evidentiary (08/21/1995) Sergio A. Gutierrez
08/21/1995 Continued - Evidentiary

09/08/1995 Hearing Scheduled - Evidentiary (10/10/1995) Sergio A. Gutierrez
10/10/1995 Disposition With Hearing - Evidentiary

10/10/1995 Sentenced To Incarceration

10/10/1995 Probation Revoked-sentence Impased

10/10/1995 Judgment

10/10/1995 Case Status Closed But Pending

x Case Sealed By Court Rule or Judicial Order

Connection. Public

https:/Avww. idcourts.us/repository/caseHistory.do?roaDetail=ves&schema=GEM& county AAMIMALA
